Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 6/6/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and the cancellation of claim 5.  Claims 1-4 and 6-8 remain pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6/6/2022 are specifically directed to newly added claim requirements that are addressed in the prior art rejection that follows and are thus moot. 
With respect to free or without dispersing agent, the scope of dispersing agent is not developed in the claims and the claims both require a dispersing agent, i.e. a solution, and is without a dispersing agent.  It remains unclear how the dispersion is free from a dispersing agent (i.e. to form a dispersion there is a dispersing agent).  Here, the claims require a solution that is without a dispersion agent, but again, the claims require a dispersion using the solution and thus it is not without a dispersion agent.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation liquid dispersion, and the claim also recites “free of a dispersing agent” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear how a dispersion, which necessarily has a material that provides the dispersion, i.e. a dispersion agent, can also be without a dispersing agent as claimed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013076198, hereafter JP 198 taken collectively with US Patent 7867468 by Haddon et al, US Patent Application Publication 20140242327 by Kim et al. and US Patent Application Publication 20120080380 by Wang et al. 
Claim 1:  JP 198 method for producing a reinforced fiber comprising a composite material and a resin composition covering a surface of the composite material (title, 0048-0050), the method comprising:
preparing a fiber tow, a surface of the fiber tow being exposed (0046)
immersing the fiber tow in a liquid dispersion containing carbon nanotubes allow the carbon nanotubes to adhere to a surface of a fiber of the fiber tow to obtain a composite material bundle, wherein the carbon nanotubes are efficiently adhered to the surface of the fiber by applying mechanical energy with ultrasonic waves to the liquid dispersion, and wherein the carbon nanotubes adhere directly to the surface of the fiber of the fiber tow (0040-0042, 0046); and
immersing the composite material bundle in a molten resin composition (0037, 0048).
JP 198 discloses a carbon fiber bundle immersion and treatment; however, fails to disclose the roll to roll including winding the fiber tow around a guide roller disposed in a CNT adhesion tank containing the liquid dispersion and traveling the fiber tow in the CNT adhesion tank.  However, Haddon, also disclosing a CNT reinforced composite, discloses a treatment bath including CNTs and treating the carbon fabric in a continuous manner, including a guide roller disposed in the CNT adhesion tank (Figure 1B and accompanying text).  Therefore, taking the references collectively it would have been obvious to have modified JP 198 to use the guide roll to achieve the benefits of continuous production.
JP 198 and Haddon each individually disclose the polymer matrix; however, neither explicitly discloses using a guide roll disposed in the resin tank.  However, Kim, also discloses a fiber reinforced composite and discloses impregnating the composite with resin by immersing a continuous fabric into molten resin (0032, Figure 1-2 and accompanying text).  Therefore, taking the references collectively using a guide roll for the immersion into the molten polymer would have been obvious as predictable for the impregnation with the molten polymer.
The prior art discloses mechanical energy and using the ultrasonic waves to provided adherence to the surface of the fiber (i.e. by dispersing); however, fails to specifically apply the ultrasonic waves such that the nanotubes adhere to the surface of the fiber during a transition between dispersion and aggregation.  JP 198 discloses applying energy to achieve dispersion and also applying energy during coating and discloses such energy can be those know.  Wang, also discloses coating a substrate/composite with a CNT dispersion by immersion and dispersing the CNTs in solution during the coating (0026).  Wang discloses the CNT dispersion undergoes intermittent or continuous mixing during the coating operation by using the ultrasonic mixing (0024) and therefore taking the references collectively using the ultrasonic wave mechanical energy during coating would have been obvious as predictable because JP198 discloses using known energy and Wang discloses known energy includes ultrasonic waves. As for the requirement that the adhesion occurs during transition from dispersion to aggregation, initially, the process of coating would necessarily include this limitation, i.e. upon adhering to the substrate as a result of the ultrasonic wave, the CNTs transition from dispersed to a state of aggregation.  Additionally, a complete and comprehensive review of the specification discloses that this requirement is a result of performing ultrasonic waves during the coating process and therefore merely a result of applying ultrasonic mixing during the coating process as such the prior art by performing these process steps must necessarily have the same results, i.e. must necessarily deposit during a transition between dispersion or aggregate unless the applicant is using specific parameters or specific process steps that are not disclosed or claimed as being required to achieve these results.  
Claim 2:  JP 198 discloses a carbon fiber bundle (0046).
Claim 3:  JP 198 discloses the average length of 1 to 10 microns and diameter of 20 nm or less (0035) and therefore makings obvious the claimed ranges.  JP 198 generically discloses CNTS and fails to disclose MWCNT; however, Haddon discloses MWCNTs for deposition into the fiber substrate (abstract) and therefore using such would have been obvious as predictable.
Claim 4:  JP 198 discloses thermosetting resin or thermoplastic resin (0050).
Claim 6:  JP 198 reasonably discloses a dispersion without a specific dispersing agent (i.e. without DMF or THF).  Additionally, JP 198 discloses DMF and THF as solutions and such are without a dispersing agent as claimed because they are considered part of the solution.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 198 taken collectively with Haddon et al and Kim et al. as applied above and further with JPH0340863, hereafter JP 863. 
JP 198 with Haddon and Kim disclose all that is taught above; however, fails to disclose the resin remover as claimed.  However, JP 863, also disclose the preparation of the carbon fiber for use in composite materials (0001) so as to prepare for impregnation.  JP 863 discloses removing the sizing material (disclosed as a resin) from the carbon fibers by immersing the carbon fibers in a resin remover by using a guide roller (Figure, entire reference).  Therefore taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified JP 198 with Haddon and Kim to pretreat the carbon fiber by immersing in a resin remover as suggested by JP 863 to reap the benefits of preparing the fibers for impregnation for composite formation.
Claim 8:  JP 863 discloses irradiating with ultrasonic waves (ultrasonic oscillator 12) to remove the size in water (see entire reference, Figure and accompanying text).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718